390 F.2d 650
Thuman Eugene STANPHILL, Appellant,v.UNITED STATES of America, Appellee.
No. 21778.
United States Court of Appeals Ninth Circuit.
Feb. 14, 1968.

Willys I. Peck (argued), of McNamee, Peck, Neil & Melino, Los Gatos, Cal., for appellant.
Michael L. Morehouse, Asst. U.S. Atty.  (argued), Sidney Lezak, U.S. Atty., Richard C. Helegson, Mallory C. Walker, Asst. U.S. Attys., Portland, Or., for appellee.
Before CHAMBERS and HAMLEY, Circuit Judges, and JAMESON, District judge.
PER CURIAM.


1
There appears to have been a rational basis in fact for the classification given Stanphill in the administrative process which denied him a ministerial exemption from the draft.


2
Therefore, the conviction is affirmed.